Citation Nr: 0913869	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  08-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
fractured right great toe.  

2.  Entitlement to service connection for a disability 
manifested by nose bleeds. 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied the 
issues on appeal.  

In the substantive appeal which was received at the RO in 
December 2007, the Veteran requested a personal hearing 
before RO personnel at the RO.  He failed to report for the 
hearing subsequently scheduled in March 2008.  As he has not 
requested a rescheduling of the hearing, or presented 
argument regarding his failure to report for the initially 
scheduled one, the Board will proceed to adjudicate his 
appeal.  

The issues of entitlement to service connection for hearing 
loss and a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran does not currently have a disability 
manifested by nose bleeds.  

2.  In an unappealed March 2002 rating action, the RO 
continued a previous denial of service connection for 
residuals of fractured right great toe.  

3.  Evidence received since March 2002, when viewed by itself 
or in context of the entire record, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for residuals of fractured right toe.  


CONCLUSIONS OF LAW

1.  A disability manifested by nose bleeds was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The March 2002 rating action, which continued a previous 
denial of service connection for residuals of a fractured 
right toe, is final.  38 U.S.C.A. § 7105 (West 2002).  

3.  Additional evidence received since the March 2002 rating 
action is not new and material, and the requirements to 
reopen the claim for service connection for residuals of a 
fractured right great toe have not been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Here, the Veteran contends that his nose bleeds began while 
he was in service and have continued throughout his life.  As 
such, he maintains that service connection for a disability 
manifested by nose bleeds is warranted.  

The Veteran's original claims file was misplaced.  A formal 
finding regarding the unavailability of the original file was 
made in July 2007, and no documents pertaining to the claim 
for nose bleeds were reconstructed.  Accordingly, the only 
clinical evidence of record currently available are VA 
treatment records from August 1999 to August 2007, which were 
obtained and associated with the claims folder during the 
current appeal.  Significantly, these recent VA medical 
records make no mention of nose bleeds and do not provide any 
diagnoses associated with nose bleeds.  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. at 470.  Indeed, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

As a lay person, however, the Veteran is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. 
Brown, 5 Vet. App. 211 (1993).  

As previously discussed herein, service connection may not be 
granted for a symptom.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Nothing in the medical evidence reflects that the Veteran has 
a current disability manifested by nose bleeds.  As such, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for a disability 
manifested by nose bleeds.  This claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

New and Material Evidence

In a March 2002 rating action, the RO continued a previous 
denial of service connection for residuals of a fracture of 
the right great toe.  Evidence available at that time 
included service treatment records, the post-service medical 
records, and the Veteran's statements.  Service treatment 
records indicated that, in January 1963, the Veteran 
sustained a fracture of the proximate phalanx of his right 
hallux when a 50-caliber ammunition box fell on his right 
great toe.  The May 1963 separation examination, as well as 
available post-service medical records, were negative.  

As the record did not show evidence of a residual disability 
of the fractured right great toe related to service, the 
claim was denied.  The Veteran did not initiate an appeal of 
the March 2002 decision, which, therefore, became final.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

As stated above, the Veteran's original claims file was 
misplaced.  A formal finding regarding the unavailability of 
the original file was made in July 2007, but only a portion 
of his previous claims were reconstructed.  As the Board has 
discussed herein, however, the matter to be addressed with 
regard to the Veteran's right great toe claim is whether the 
additional evidence received since the March 2002 decision is 
new and material.  

In this regard, the Board reiterates that the basis of the 
prior denial of the Veteran's right great toe claim in March 
2002 was the absence of competent evidence of a current right 
great toe disability associated with the in-service fracture 
to this extremity.  Evidence received since that prior 
decision includes the Veteran's statements, wherein he 
continues to assert that he has a right great toe disability 
associated with the in-service fractured to this extremity.  

Also received are recent VA medical records which reflect the 
Veteran's complaints of foot pain.  Significantly, however, 
these documents also note that in June 2000 the Veteran 
sustained an injury to his right great toe when a marble 
table fell on his right foot.  In addition, the reports do 
not specifically mention a problem with the Veteran's right 
great toe.  

Significantly, as this evidence (to include the Veteran's 
assertions and his post-service medical records), which were 
received since the March 2002 rating action, does not provide 
competent evidence of a residual disability associated with 
the in-service right great toe fracture, such additional 
evidence is not probative and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for such a disorder.  Consequently, the Board 
concludes that the additional evidence received since the 
last prior final denial of service connection for residuals 
of a right great toe fracture in March 2002 is not new and 
material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
Veteran's claim for service connection for such a disorder.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in June 2007 prior to the 
initial adjudication of these claims.  The document discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  [The letter also satisfied the criteria specific 
to the notification requirements in new and material claims.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).]  VA made all 
efforts to notify and to assist the Veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
Veteran's possession.  

Although the Veteran has not been informed of the information 
necessary to assign a disability rating and an effective date 
for an award of benefits if service connection is granted, 
the issues adjudicated herein are not supported by the 
evidence of record.  As the Veteran's nose bleeds and right 
great toe claims are denied, failure to provide notice 
concerning the assignment of ratings and effective dates are 
harmless.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Thus, the Board finds that any defect with regard to the 
content of the notice to the Veteran is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because he had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has, thus, been no prejudice 
to the Veteran, and any defect in the content of the notices 
has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  Pertinent VA examinations are not required where, 
as here, there is no competent evidence of a current 
disability (as with his nose bleeds claim) or where new and 
material evidence has not been received (as with his right 
great toe claim).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  


ORDER

Entitlement to service connection for a disability manifested 
by nose bleeds is denied.  

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
residuals of a right great toe fracture is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  

In this case, the Veteran's claims file contains only one 
page of VA treatment records for hearing loss dated December 
2007, which is a hearing level graph indicating that the 
Veteran currently has hearing loss.  The rest of that record 
is missing, and no comments are provided for the hearing 
level graph.  The Board finds that the rest of the December 
2007 record, as well as any other treatment records, must be 
obtained prior to final adjudication of the Veteran's service 
connection claim for hearing loss.

It appears that the Veteran served in artillery, which 
demonstrates that his in-service duties may had involved 
exposure to acoustic trauma consistent with the subsequent 
development of hearing loss.  As a VA examiner has not yet 
had the opportunity to review the Veteran's claims folder and 
render an opinion as to whether the Veteran's hearing loss is 
related to acoustic trauma in service, and such a 
relationship is unclear to the Board, the Board finds that a 
remand for an examination and etiological opinion is in 
order.

Moreover, in November 2007, the RO granted denied service 
connection for a back disability.  In a January 2008 
statement, the Veteran expressed disagreement with that 
decision.  

To date, no statement of the case (SOC) regarding this matter 
has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that, when an appellant files a timely 
notice of disagreement (NOD) as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file records or hearing loss treatment and 
evaluation from the Bay Pines VA Medical 
Center since August 2007.  The Board is 
particularly interested in a complete copy 
of the December 2007 VA audiological 
evaluation.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a negative 
response if records are not available.

2.  After the above records have been 
associated with the claims file, schedule 
the Veteran for an audiological 
examination for the purpose of 
ascertaining the current nature and 
severity of his bilateral hearing loss.  
The examiner should review the claims 
folder and should note that review in the 
report.  The examiner should provide an 
opinion as to whether the Veteran 
currently has hearing loss.  The examiner 
should opine whether it is at least as 
likely as not (50 percent probability or 
greater) that any hearing loss is causally 
related to his period of active service, 
including exposure to hazardous noise 
during that service, or whether an 
alternative etiology is more likely.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

3.  Then, readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the applicable time for response.  
Then, return the case to the Board.  

4.  Unless the claim for service 
connection for a back disability is 
resolved by a granting of the benefit 
sought, or the NOD is withdrawn, furnish 
the Veteran and his representative an SOC 
in accordance with 38 C.F.R. § 19.29.  
This issue should be certified to the 
Board for appellate review if, and only 
if, a timely substantive appeal is 
received.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


